Citation Nr: 0606291	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from January 1971 to November 
1972.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which granted service connection for PTSD and assigned 
a 30 percent evaluation, effective from August 15, 2000, the 
date of receipt of claim.  A Decision Review Officer (DRO) 
decision in August 2002 assigned an increased evaluation to 
50 percent from the date of claim.  The Board remanded the 
appeal for additional development in June 2004.  

By rating action in November 2005, the RO denied entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran and his 
representative were notified of this decision and did not 
appeal.  Accordingly, this issue is not in appellate status 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including Diagnostic 
Code (DC) 9411 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for service connection for PTSD was 
received in August 2000.  The Board concludes that 
information and discussion as contained in the February 2002 
rating decision, the statement of the case issued in August 
2002, the November 2005 supplemental statement of the case, 
the June 2004 Board remand, and in letters sent to the 
veteran in July and October 2001, March, June and August 
2002, July 2004, and March 2005 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing that his PTSD 
symptoms are more severe than is reflected by the 50 percent 
evaluation currently assigned; of what evidence was necessary 
to substantiate the claim for an increased rating; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all VA medical records and associated them with the 
claims file.  The Board finds that there does not appear to 
be any outstanding medical records that are relevant to this 
appeal, as the RO obtained all relevant medical records 
identified by the veteran and his representative.  The 
veteran has also been evaluated by VA during the pendency of 
this appeal.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a February 2002 rating decision 
which granted service connection for PTSD and an August 2002 
DRO decision that assigned a 50 percent evaluation, effective 
from August 15, 2000, the date of receipt of the veteran's 
claim.  38 C.F.R. § 3.400(b)(2)(i) (2005).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Factual Background

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the two VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different.  However, the most recent examination report in 
March 2005 provided a more detailed clinical picture and in-
depth analysis of all of the evidence of record.  Therefore, 
the Board will rely primarily on this report in determining 
the appropriate rating to be assigned.  

The first VA psychiatric examination in December 2001 was 
conducted specifically for the purpose of determining whether 
the veteran met the criteria for a diagnosis of PTSD.  At 
that time, the veteran reported difficulty sleeping and said 
that he had dreams about the war, but did not remember the 
content of his dreams.  He did not like to be around people 
and felt closed in.  He described periods of depression and 
crying over sentimental things, such as, looking at his 
wedding pictures, and had problems showing any feelings 
toward his children.  Since being put on medication in June 
2000, he reported that there was some improvement in his 
symptoms and his ability to express emotions with his family.  
He described some paranoid feelings toward the government due 
to the way he has been treated concerning his service-
connected skin disorder.  He also described a number of 
stressor incidents in service that led to his current 
psychiatric problems.  He reported a history of alcohol 
abuse, but said that he stopped drinking about sixteen months 
earlier.  

On mental status examination, the veteran was alert, casually 
dressed, well oriented, and his memory was fair.  He reported 
that he sometimes heard voices of people calling out to him, 
and had feelings of paranoia beyond that of minority 
discrimination.  He denied suicidal or homicidal ideations, 
but admitted to feelings of hopelessness and helplessness, 
which he blamed on his skin disorder and being ignored by the 
government that it was caused by exposure to Agent Orange.  
He got angry and depressed, and described his mood as a three 
on a scale of 0 to 10.  His intelligence was average, his 
judgment fair, and his affect congruent.  He admitted to 
desires of drinking but said that his life and relationships 
were much better since he stopped drinking and started on 
medications.  The diagnoses included PTSD and depression, 
likely Bipolar II, and alcohol dependence in remission.  The 
Global Assessment of Functioning (GAF) score was 55 to 60.  
The examiner indicated that the veteran was still 
significantly depressed and strongly recommended he continued 
taking his medications and abstain from alcohol.  

When examined by VA in March 2005, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that had been married since 1972, and had two sons.  
He said that he usually associated with his sons and their 
spouses when attending social functions, and that he liked to 
go to the casino on occasion.  He admitted to being angered 
easily and of having thoughts of self-harm, but said that he 
would never attempt suicide because of religious beliefs.  He 
reported some sleep problems, occasional nightmares, and was 
easily startled.  When in strange places, he scanned for 
escape routes and checked the doors in his home before going 
to sleep.  The examiner attributed the veteran's feelings of 
being demoralized to depression.  

On mental status examination, the veteran showed no 
impairment of thought processes or communication.  He denied 
any hallucinations or delusions, but admitted to occasional 
strange dreams.  His eye contact and interaction was 
appropriate, and he smiled often during the examination.  He 
was well oriented, was easily able to maintain personal 
hygiene, and his speech rate and flow were normal, logical, 
and goal-directed.  He denied any history of panic attacks, 
and said that his memory was "up and down."  He reported 
problems with impulse control in terms of controlling his 
anger, usually verbal, but denied any physical acting out.  

The veteran was also administered a battery of psychological 
tests which revealed evidence of severe depression and 
anxiousness with little hope for the future.  The tests 
showed him to be a person who was able to easily disclose 
negative information about himself and his mood, and was 
somewhat negativistic and had problems dealing with people in 
general.  Emotional dyscontrol was a major problem and fit in 
with his severe depression and anxiety.  The examiner 
concluded that the veteran had severe depression.  His score 
of 118 on the Mississippi Scale, was above the cut off of 
107, but well below the mean of 130, and his score of 53 on 
the PCLM test was also just above the cut off of 50; both 
scores were indicative of PTSD, but at a mild to moderate 
level.  The examiner commented that the psychological tests 
were more indicative of the presence of a severe major 
depression than a severe PTSD.  The examiner concluded that 
the veteran's PTSD was no more than moderate in degree.  The 
diagnoses included PTSD (moderate) and major depression 
(severe).  

On Axis II, the diagnoses included personality disturbance 
with borderline and schizoid features.  The examiner opined 
that the GAF score for PTSD, alone was 58, and 50 for major 
depression.  He also noted that the total score of 43 
represented serious emotional problems which interfered with 
his life and was due more to his depression than to his PTSD.  
The examiner commented that it was more likely than not that 
the veteran suffered from depression for most of his life and 
that while depression was not uncommon with PTSD, here, the 
two were a separate and distinct phenomena.  He opined that 
it was more likely than not that more of the veteran's 
problems were due to his depression (his actual suicidal 
ideations, inability to get along with people, etc.) than to 
PTSD.  

The evidentiary record also includes numerous VA outpatient 
progress notes showing treatment for psychiatric problems 
from June 2001 to the present.  After his initial evaluation 
by VA in June 2000, the veteran was started on medications 
and showed immediate improvement in his symptomatology.  In 
July 2000, the veteran reported that his wife and children 
noticed a significant change in his mood and attitude.  In 
November 2000, the veteran reported that he and his wife had 
just bought a new home and were excited about moving in.  He 
denied any problems at work except for a desire to be more 
isolative.  There were several entries beginning in March 
2001, in which the veteran described feelings of depression 
and more verbal confrontations, primarily at work.  He had 
problems with grammar and spelling in writing reports and was 
asked by his supervisors to attend a writing class to improve 
his skills.  This made him angry.  He also felt trapped 
between upper management and the workers he supervised 
because he was a member of the union and believed that he 
should be protected from having to discipline his workers.  
He said that he was doing well at home with his wife and 
children.  

In June 2001, he reported that he was depressed by the death 
of the family dog.  He also reported problems at work over a 
politically incorrect remark he made.  Progress notes in 
March and April 2002, reflected discussions about his 
problems at work involving his writing skills.  He felt that 
others thought he was "stupid" and were discriminating 
against him because of his race.  He had taken himself off 
his medications when he had a viral infection, but reported 
that he would not do that again.  He continued to have 
depression and anxiety.  He was alert, and his thought 
processes were coherent and goal-directed.  In March 2003, 
the veteran reported that he was "mad and pissed off about 
[his] job."  He had been off work for two months due to 
surgery, and when he returned he found some of his duties 
were not taken care of while he was gone.  He was furious 
about this and the inefficiencies in the company in general.  
He didn't think that he could work the seven more years he 
needed before he could retire.  In September 2003, the VA 
psychologist who was treating the veteran recommended that he 
retire on disability.  (A copy of a letter from the 
psychologist to his employer, dated in August 2003, is in the 
claims file.)  In October 2003, the veteran reported severe 
dysfunction at work and said that he nearly lost control 
because of problems with his supervisors.  After taking a 
ride with his wife, he calmed down.  He also reported that he 
had filed for disability retirement and was feeling better.  

On several reports in January 2005, the veteran reported that 
he was struggling with depression over the recent deaths of 
three friends during the holidays.  The diagnoses included 
PTSD, depression, sleep apnea, obsessive compulsive disorder 
and asthma.  In late January 2005, the veteran reported that 
he was now grieving over the death of another friend from 
high school who had died a week earlier.  The last progress 
note in March 2005 indicated that the veteran actively 
participated in group discussions about his combat 
experiences, his current situation, and how he was managing 
with it.  

Analysis

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the two VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different.  However, the most recent examination report in 
March 2005 provided a more detailed clinical picture and in-
depth analysis of all of the evidence of record.  Therefore, 
the Board will rely primarily on this report in determining 
the appropriate rating to be assigned.  

In this case, the veteran's reported symptomatology includes 
occasional nightmares, anxiety, depression, and some 
avoidance behavior.  The two VA examinations during the 
pendency of this appeal showed that he was cooperative and 
well oriented, and that his memory and recall were intact.  
He was relevant, coherent, goal-directed, and organized.  His 
speech was clear and there were no signs or symptoms of 
psychosis or delusional thinking.  He was able to outline his 
situation in specific detail and did not appear to exaggerate 
or understate his situation.  

The evidence of record shows no obsessional rituals or 
illogical, obscure or irrelevant speech.  He has no true 
suicidal ideations; near-continuous panic affecting the 
ability to function independently; impaired impulse control; 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Although the veteran suffers from severe 
depression, the VA examiner in March 2005 opined that his 
depression was related to a separate and distinct psychiatric 
disorder of major depression, and was not related to his 
PTSD.  

Similarly, the numerous VA outpatient records from 2000 to 
2005, showed that he actively participated in group 
discussions and had no difficulty interacting with the other 
patients or his counselors.  He was able to communicate his 
feelings and emotions on a variety of subjects, ranging from 
his experiences in Vietnam, to his problems at work, and the 
recent death of his dog and several close friends.  In fact, 
the vast majority of the progress notes did not reflect any 
complaints or discussions pertaining to his PTSD or his 
combat experiences, but rather to depression from problems 
related to work and his perception that he was viewed as 
deficient by his supervisors and co-workers because of a lack 
of basic writing skills.  He was also depressed because of 
perceived discrimination and, most recently, because of the 
death of several close friends in a very short period of 
time.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no more, since service connection was 
established.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment because of his 
service-connected PTSD to disrupt his performance of 
occupational tasks to the extent set forth in the rating 
criteria described above for a higher evaluation of 70 
percent or greater.  38 C.F.R. § 4.130 (2005).  

The GAF scores during the pendency of this appeal ranged from 
43 to 60.  However, only the most recent VA examination in 
March 2005 attempted to assign a GAF score for PTSD, alone.  
That is, the evidentiary record shows that the veteran has 
suffered for many years from severe depression and, in part, 
alcohol abuse; an aspect not differentiated by the GAF scores 
assigned on the December 2001 VA psychiatric examination 
report or on any of the therapy progress notes.  As indicated 
above, the veteran's GAF score on VA examination in December 
2001 was from 55 to 60, and included the then diagnosed 
bipolar disorder.  The March 2005 VA examiner rendered a 
score of 58 for PTSD alone, and opined that the veteran's 
PTSD symptomatology was no more than moderate.  He also 
opined that the veteran's depression (suicidal ideation and 
his inability to get along with others) was most likely not 
related to his PTSD but to a differential diagnosis of major 
depression.  The examiner also commented that there had been 
no significant increase in PTSD symptoms since the initial 
examination in December 2001.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively moderate symptoms of PTSD and the lack of any 
significant social inadaptability, the Board does not find 
that the overall disability picture reflected in the evidence 
more nearly approximates the requirements for an evaluation 
in excess of 50 percent.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any symptoms such as thought 
disorder, psychosis, true suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  On both VA examinations 
and the outpatient progress notes that addressed specific 
symptomatology, the veteran's thought process was goal 
directed, logical, and coherent.  He has been married for 
over 33 years and has a good relationship with his wife and 
two sons since he started on medications and stopped 
drinking.  The veteran's decision for voluntary retirement 
was due to his depression and anxiety with his situation at 
work, but is not shown to be related in any significant way 
to his PTSD.  As noted above, the March 2005 VA examiner 
clearly attributed the veteran's depression and suicidal 
ideations to major depression and not to PTSD.  The Board 
finds the examiner's opinion is most persuasive in that it 
was based on a longitudinal review of the entire record, 
including the outpatient progress notes, a comprehensive 
examination of the veteran, and extensive psychological 
testing.  The examiner included a detailed description of the 
veteran's medical history and offered thorough discussion of 
all relevant facts and findings.  

Clearly, the evidence shows reduced reliability and some 
problems with interpersonal relationships.  However, the 
evidence does not suggest that his PTSD symptoms are of such 
severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating in excess of 50 percent from the initial grant 
of service connection.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


